Citation Nr: 1215406	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to April 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral (i.e., right and left ear) hearing loss and assigned an initial 10 percent rating for this disability retroactively effective from July 2, 2008, the supposed date of receipt of this claim.  The RO also granted service connection for tinnitus and assigned a 10 percent rating for it, as well, retroactively effective from October 10, 2008, the date of a VA compensation examination confirming this condition's presence and its relationship to the Veteran's military service.  There is no higher rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran did, however, appeal for a higher initial rating for his bilateral hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

In another decision since issued, in October 2009, the RO assigned an earlier effective date of June 25, 2008, for the grant of service connection for the bilateral hearing loss because the RO had received an informal claim for this disability on that date.  See 38 C.F.R. § 3.155 (2011).

As support for his claim also for a higher initial rating for his hearing loss, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board - often referred to as a Travel Board hearing.

In another decision of note, in October 2010, the RO denied a claim of entitlement to a compensable rating for toxoplasmosis chlorioretinitis during the period from August 1, 1971, to January 11, 2002.  The Veteran did not complete the steps necessary to perfect an appeal of this other claim, however, so it is not presently before the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

As for the claim that is before the Board, for a higher initial rating for his bilateral hearing loss, it requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran recently testified during his February 2012 Travel Board hearing that his bilateral hearing loss is considerably worse than when last evaluated for VA compensation purposes in October 2008, also pointing out, as proof of this, that he has been prescribed two different sets of hearing aids since 2009.  That last VA compensation examination in October 2008 was about 31/2 years ago and, although the other evidence in the file includes VA treatment records dated from 2005 to 2010 and private treatment records dated from 1996 to 2009, including the report of an audiogram in January 2009, even that was still over 3 years ago.  So he needs to be reexamined to reassess the severity of this disability.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also 38 C.F.R. § 3.327(a) (2011) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to reassess the severity of the Veteran's bilateral hearing loss disability.  The examination should include all diagnostic testing or evaluation needed to address the relevant rating criteria - including determining the effect, if any, this disability has on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See also Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007) and 38 C.F.R. § 4.10.

And to this end, the claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

The examiner must discuss the rationale for all opinions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this claim for a higher initial rating as it will require rating this disability based on the evidence already on file.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b) ).

2.  Then readjudicate this claim in light of the additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


